DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
     Claim 2 is objected to because of the following informalities:  the statement “after the light-emitting chip is mounted on the sidewalls of each two adjacent metal piece,” “piece” should be changed to “pieces.”  Appropriate correction is required.
     Claim 8 is objected to because of the following informalities:  the statement “the conductive paste surrounds a sidewalls of the metal pieces,” “a sidewalls” should be changed to “the sidewalls.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

     Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 6 recites the limitation “the conductive protrusion” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, it is assumed that claim 6 reads ‘The manufacturing method of a multi-sided light-emitting circuit board of claim 1, wherein the metal piece is a conductive protrusion, and a height of the conductive protrusion is between 90 m and 110 m.’.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.   103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
     Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (WO 2006/011522 A1. Portions of (US 2008/0284330) are cited for convenience), in view of Qin et al (CN 105226167 B) (2017).  
    Regarding Claims 1 and 7, Tachibana et al discloses a method for manufacturing a multi-sided light-emitting circuit board (a light emitting module and production method [abstract]), the method comprising the following steps: providing a copper-clad substrate, the copper-clad substrate comprising a transparent substrate layer and a first copper foil layer on at least one surface of the transparent substrate layer (first substrate layer (1) Fig 2b (glass substrate is used as a first substrate [abstract]); forming the first copper foil layer (electroconductive layer (2) Fig 2B (copper foil may be used) [0066]) into a first conductive circuit layer,

    PNG
    media_image1.png
    621
    559
    media_image1.png
    Greyscale


the first conductive circuit layer revealing a portion of the transparent substrate layer (this revealed portion is shown as the gap (23) Fig 1 in the circuit pattern (10) [0058],

    PNG
    media_image2.png
    568
    531
    media_image2.png
    Greyscale

and the first conductive circuit layer comprising a plurality of conductive portions arranged in an array. 
     Tachibana et al now further discloses forming a transparent glue layer on a surface of the transparent substrate layer and in spaces formed by the conductive portions the glue layer flush with the first conductive circuit layer;

    PNG
    media_image3.png
    499
    577
    media_image3.png
    Greyscale

providing light-emitting chip, the light-emitting chip comprising two electrodes, the two electrodes respectively located at opposite ends of the light-emitting chip, and the light-emitting chip arranged in the accommodating space so that the two electrodes at the opposite ends of the light-emitting chip are electrically connected to two adjacent metal pieces (Fig 2B shows the light emitting chip (4) [0059] with two portions of the electroconductive adhesive layer (3) [0058] forming the electrodes at opposite poles of the gap (23) supporting LED chip [abstract]); 

    PNG
    media_image4.png
    539
    533
    media_image4.png
    Greyscale

and forming an encapsulant layer on a surface of the first conductive circuit layer, the encapsulant layer encapsulating the metal pieces and the light-emitting chips (the transparent adhesive layer (5) Fig 2B (shown above) [0061] is shown to encapsulate entire LED and gap spaces (23) Fig 1 (shown above)).  The space between conductive portions are shown in Fig 1 (shown above) as the gap portions (23) [0058]).
    Tachibana et al does not disclose forming a metal piece on each of the conductive portions, a size of each metal piece smaller than a size of the conductive portion connected to the metal piece, and adjacent metal pieces spaced apart to form an accommodation space.
    Qin et al, in the related art of LED semiconductor devices, discloses forming a metal piece (gold wires (5) Fig 3 (shown to be on each side of the LEDs (2)) are used [embodiment 1, paragraph 9]
on each of the conductive portions (layer 6 is the first copper foil layer [embodiment 1, paragraph 1]), a size of each metal piece smaller than a size of the conductive portion connected to the metal piece (shown in Fig 3), and adjacent metal pieces spaced apart to form an accommodation space (LED is present in the accommodation space shown in Fig 3).

    PNG
    media_image5.png
    514
    1005
    media_image5.png
    Greyscale

     It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Tachibana et al et al to include gold wires as taught by Qin et al in order to improve the heat dissipation performance of the LED chip (a plurality of gold wires are bonded to the circuit layer to increase the contact point between the LED chip and the circuit layer, thereby improving heat dissipation performance [embodiment 1, page 4, paragraph 7]).
     The final combination of Tachibana et al modified by Qin et al renders a method for manufacturing a multi-sided light-emitting circuit board, the method comprising the following steps: providing a copper-clad substrate, the copper-clad substrate comprising a transparent substrate layer and a first copper foil layer on at least one surface of the transparent substrate layer; forming the first copper foil layer into a first conductive circuit layer, the first conductive circuit layer revealing a portion of the transparent substrate layer, and the first conductive circuit layer comprising a plurality of conductive portions arranged in an array; forming a metal piece on each of the conductive portions, a size of each metal piece smaller than a size of the conductive portion connected to the metal piece, and adjacent metal pieces spaced apart to form an accommodation space; forming a transparent glue layer on a surface of the transparent substrate layer and in spaces formed by the conductive portions, the glue layer flush with the first conductive circuit layer; providing light-emitting chip, the light-emitting chip comprising two electrodes, the two electrodes respectively located at opposite ends of the light-emitting chip, and the light-emitting chip arranged in the accommodating space so that the two electrodes at the opposite ends of the light-emitting chip are electrically connected to two adjacent metal pieces; and forming an encapsulant layer on a surface of the first conductive circuit layer, the encapsulant layer encapsulating the metal pieces and the light-emitting chips.
     Claim 7 is the device corresponding to the method of claim 1.  
     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (WO 2006/0115221 A1. Portions of (US 2008/0284330) are cited for convenience), in view of Qin et al (CN 105226167 B) (2017), and in further view of Chang (US 2001/6261436).  
     Regarding Claim 5, the combination of Tachibana et al and Qin et al discloses wherein the metal piece is a conductive protrusion (gold wires (5) Fig 3 (shown to be on each side of the LEDs (2)) are used [embodiment 1, paragraph 9].
    The combination of Tachibana et al and Qin et al does not disclose the metal piece is formed by an electroplating process.  
     Chang, in the same field of endeavor (LED devices), discloses a fabrication method that uses electroplating (abstract) to make the gold bonding wire for use in LED bonding.  
     It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combination of Tachibana et al and Qin et al to include the electroplating method as taught by Chang in order to fabricate a high-quality, low-cost gold bonding wire for use in LED bonding (abstract). 
     Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (WO 2006/0115221 A1. Portions of (US 2008/0284330) are cited for convenience), in view of Qin et al (CN 105226167 B) (2017), and in further view of Fu et al (CN 107590350 A, portions of the attached document are being cited) (2018)
    Regarding Claim 10, and as best understood Claim 6, the combination of Tachibana et al and Qin et al discloses wherein the metal piece is a conductive protrusion (gold wires (5) Fig 3 (shown to be on each side of the LEDs (2)) are used [embodiment 1, paragraph 9].
     The combination of Tachibana et al and Qin et al does not disclose wherein a height of the conductive protrusion is between 90 µm and 110 µm.
    Fu et al, in the related art of integrated circuits, discloses a metal piece (gold bonding wires with an arc height of 100 µm to 150 µm in a High -Density Bonding Wire Impact Touch Risk Evaluation [Title/Abstract] (Step 2, paragraph 5, page 25 of the attached document).  This shows that the prior art recognized the arc height of the bonding wire to be a result effective parameter.
    Absent any disclosed criticality to the claimed range, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combination of Tachibana et al and Qin et al to optimize the height of the conductive protrusion 90 m and 110 m as taught by Fu et al in order to advantageously maximize strength and conduction, and because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
Allowable Subject Matter
     Claims 2-4, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2: Would be allowable if it is rewritten to overcome the claim objection.  The prior art does not anticipate or render obvious, alone or in combination, that after the glue layer is formed and before mounting the light-emitting chip to sidewalls of every two adjacent metal pieces, the method further comprises: forming a conductive paste on each of the conductive portions, the conductive paste surrounding a sidewall of the metal piece connected to the conductive portion; and after the light-emitting chip is mounted on the sidewalls of each two adjacent metal piece, performing a reflow soldering step, so that the light-emitting chip and the conductive paste are electrically connected, in the combination required by the claim.
Claim 8:  Would be allowable if it is rewritten to overcome the claim objection.  The prior art does not anticipate or render obvious, alone or in combination, that “a conductive paste is formed on each of the conductive portions, the conductive paste surrounds a sidewalls of the metal pieces connected to the conductive portions, the two electrodes of the light-emitting chip are electrically connected to the conductive paste on the side walls of two different metal pieces, respectively,” in the combination required by the claim.
     Claims 3 and 4 would be allowable based on their dependency on claim 2.
     Claim 9 would be allowable base on its dependency on claim 8.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang, (US 2018/0233536 A1) which discloses a Micro-LED Display and Assembly [Abstract/Title], and Bessho et al (CN 103733244 A) (2014) which discloses a Light-emitting Device [Abstract/Title].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL SEDOROOK whose telephone number is (571)272-4158. The examiner can normally be reached Monday - Friday 7:30 am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iacoletti M Michelle can be reached on (571)270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.S./Examiner, Art Unit 4185                                                                                                                                                                                                        
DAVID PAUL. SEDOROOK
Examiner
Art Unit 4185

/MICHELLE M IACOLETTI/Supervisory Patent Examiner, Art Unit 4185